FILE COPY




                                      COURT OF APPEALS
                                       SECOND DISTRICT           OF    TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                      TIM CURRY CRIMINAL JUSTICE CENTER       DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211        CHIEF STAFF ATTORNEY
 LEE ANN DAUPHINOT                                                              LISA M. WEST
 ANNE GARDNER                                    TEL: (817) 884-1900
 SUE WALKER                                                                    GENERAL COUNSEL
 BILL MEIER                                     FAX: (817) 884-1932             CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                             WWW.TXCOURTS.GOV/2NDCOA




                                         December 18, 2015

    J. Warren St. John
    2020 Burnett Plaza
    801 Cherry St., Unit No. 5
    Fort Worth, TX 76102
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number: 02-15-00164-CR
                                              02-15-00165-CR
                                              02-15-00166-CR
                                              02-15-00167-CR

                     Trial Court Case Number:      1336013D
                                                   1336014D
                                                   1336015D
                                                   1336016D

    Style:           Benjamon Ray Stewart a/k/a Benjamon Todd Stewart
                     v.
                     The State of Texas

          It has come to the court’s attention that the name of a minor child is not
    redacted in the appellant’s brief. See Tex. R. App. P. 9.10. Therefore, the
    appellant is directed to prepare and file an amended appellant’s brief with the
    name of the minor child redacted. Appellant’s redacted brief is due on Monday,
    December 28, 2015. The court will retain the redacted copy as the brief in this
    appeal.
                                                               FILE COPY

02-15-00164-CR
December 18, 2015
Page 2


                                     Respectfully yours,

                                     DEBRA SPISAK, CLERK


                                     By: Rene Wallace, Deputy Clerk

cc:    Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76196-0201